THORNTON, J.,
dissenting.
There is a substantial threshhold question in this case, namely, whether LUBA has jurisdiction over the controversy. Contrary to the majority, in my view it does not. Oregon Laws 1979, chapter 772, section 3(1)(a) defines the “land use decisions” which LUBA has jurisdiction to review as including:
“A final decision or determination made by a city, county or special district governing body that concerns the adoption, amendment or application of:
“(A) The state-wide planning goals;
“(B) A comprehensive plan provision; or
“(C) A zoning, subdivision or other ordinance that implements a comprehensive plan * *
The city’s action here is analogous to the action by the city of Portland in Fisher v. Colwell, 51 Or App 301, 625 P2d 1333, rev den 291 Or 117 (1981), where we held that LUBA lacked jurisdiction under section 3(1) (a) (A) in the absence of any allegation that the city’s action implicated the statewide planning goals. See also Montmore Homeowners Assoc. v. Brydon, 55 Or App 242, 637 P2d 931 (1981). Here, the city has adopted a comprehensive plan, and the zoning ordinance was adopted to implement the plan. Neither fact was true in Fisher or in Montmore, and, unlike those cases, jurisdiction arguably could exist here on the theory that the action involved the application of a zoning ordinance which implements a comprehensive plan. See Or Laws 1979, ch 772, § 3(l)(a)(C). However, the specific question the petitioners raise here does not involve the application of a zoning ordinance which implements a comprehensive plan. Petitioners do rely on a provision contained in such an ordinance, but that provision is more *31realistically viewed as an adjunct to a section of the building code than as an implementation of the city’s comprehensive plan.
The Supreme Court has admonished this and other courts to determine jurisdictional questions on our own motion if the parties do not raise them. At the very least this court should call for briefs and argument by the parties on this question as well as consideration by the agency whose jurisdiction is involved and proceed to resolve this issue.
For the foregoing reasons I respectfully dissent.